DETAILED ACTION

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arik Ranson on 14 January 2021.

The application has been amended as follows: 

	in claim 5, the term "BROOKFIELD" on the last line of the claim has been replaced with the term -- BROOKFIELD® --,
	in claim 6, the term "VISCOGRAPH-E" on line 4 of the claim has been replaced with the term -- VISCOGRAPH-E® --,
	in claim 9, the term "BROOKFIELD" on line 5 of the claim has been replaced with the term -- BROOKFIELD® --, 
	in claim 11, the term "BROOKFIELD" on line 4 of the claim has been replaced with the term -- BROOKFIELD® --, and
	in claim 6, the term "VISCOGRAPH-E" on line 7 of the claim has been replaced with the term -- VISCOGRAPH-E® --.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance.
	The invention as claimed is directed to a gypsum board comprising a set gypsum core between two cover sheets.  The gypsum core is formed from a slurry comprising stucco, water, and an uncooked non-substituted starch.  The starch has a hot water viscosity of from about 20 to about 300 Bradender Units when measured by the HWVA method - i.e. the method set forth in paragraphs 0205+ in the instant specification.
	Tagge et al. represent the closest prior art.  However, the examiner agrees with the applicant (see pages 7 and 8 in the Reply filed 02 November 2020) that Tagge et al. does not teach or fairly suggest the use of an uncooked, non-substituted starch having a hot water viscosity within the range recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 02 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Nos. 15/934,088 and 15/971,766 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787